Citation Nr: 0033186	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  99-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The service department has certified that the veteran had 
active duty for training in June-July 1966 and from April 
1967 to February 1968.  He has been granted service 
connection for paralysis of the right 7th facial nerve, 
residual to Bell's palsy.  This disability has been evaluated 
as 30 percent disabling since February  1968.  He has also 
been found to be permanently and totally disabled for pension 
purposes 

On appeal, the veteran primarily maintains that he has 
anxiety and depression which are proximately due to and the 
result of his facial disfigurement and Bell's palsy.  He has 
made other contentions, as noted below.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  In addition, 
when aggravation of the veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, it should be noted that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), effective November 9, 2000, revised 
the law relating to the duty to assist and the need for 
notice to the veteran relating to (1) searching for and 
obtaining records, (2) substantiating a claim, and (3) 
completing an application for compensation benefits.  

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of an acquired psychiatric 
disorder.  These records indicate that the veteran was 
treated for a seizure disorder prior to and during service.  
After experiencing Bell's palsy, medical board proceedings 
recommended the veteran's discharge from service for 
residuals due to the Bell's palsy (incurred in service) and a 
seizure disorder (existing prior to service and not 
aggravated therein).  

On a Department of Veterans Affairs (VA) outpatient treatment 
report in early 1990, the veteran complained of a worsening 
of his symptoms relating to Bell's palsy in the last few 
years.  The examining physician indicated that the veteran 
had a psychological fixation with his looks and people's 
reaction to such appearance.  On a VA examination in March 
1990, the veteran complained of psychological factors 
relating to the residuals of the Bell's palsy.  The examiner 
indicated that there was psychological overlay because of 
concern with his looks and how others responded to him due to 
the Bell's palsy.  

Medical records show that the veteran continues to receive 
medication for a seizure disorder.  

A VA examination in August 1997 resulted in the diagnosis of 
major depression and panic disorder.  The psychiatrist who 
examined him later reported in February 1998 that "there is 
no physiologic connection documented in regular medical 
literature for a causative relationship between Bell's palsy 
and either major depression or panic disorder."  The 
examiner did not mention the veteran's seizure disorder.  

In February 1998, a VA nurse and social worker indicated that 
the veteran had been treated for an anxiety disorder and 
social phobia for the past three years.  The nurse stated 
that the veteran had exhibited diminished interactions with 
others due to self-esteem issues and depressive symptoms.  
The nurse expressed the opinion that this disorder had been 
caused by a right facial drooping.

In October 1998, the veteran testified that specialists had 
indicated to him that his anxiety and depression were related 
to his Bell's palsy.  He indicated that he had received 
vocational rehabilitation counseling.  He also stated that he 
had applied for Social Security benefits, and been denied.  

A VA psychiatric examination in February 1999 reviewed the 
veteran's history, including treatment for a seizure 
disorder.  The examination resulted in the diagnosis of 
anxiety disorder, social phobia, and major depressive 
disorder in remission.  The examiner expressed the opinion 
that it was unlikely that the Bell's palsy caused the anxiety 
symptoms.  The examiner did state that the veteran's anxiety 
disorder was "likely to be somewhat related to and 
exacerbated by his feelings of social inadequacy secondary to 
his Bell's palsy."  The examiner stated that while the 
Bell's palsy did not cause the anxiety symptoms there was an 
exacerbation of these symptoms.  The examiner did not comment 
upon whether any acquired psychiatric disorder was related to 
the veteran's seizure disorder.  

On his April 1999 VA Form 9, the veteran noted that he had 
had VA vocational rehabilitation counseling.  He also 
indicated that direct service connection for the depression 
and anxiety should be granted, as he believed that the VA 
should be able to find something within his service medical 
and personnel records concerning his depression and anxiety.  
He also stated that the VA nurse had told him that there was 
a relationship between the Bell's palsy and his depression 
and anxiety.  

In August 1999, the veteran was advised that the case was 
being certified to the Board for appellate consideration.  
The RO did not obtain the medical records relating to the 
veteran's claim for Social Security benefits, or the decision 
concerning his entitlement to such benefits.  

In November 2000, the veteran submitted a letter requesting 
that additional information that he was enclosing be 
considered with his appeal, and he waived initial 
consideration by the regional office (RO).  He submitted a 
statement from a physician who treated him in service, and 
medical material relating to Bell's palsy, including a 
description of possible psychological symptoms that may be 
associated with the Bell's palsy.  

After reviewing this history, the Board concludes that the 
case needs to be remanded for further development. 

The RO has not obtained the medical records relating to the 
veteran's claim for Social Security benefits, or the decision 
concerning his entitlement to such benefits.  Also, a 
statement was received from a VA medical center in January 
1998 indicating that the veteran was enrolled in a 
comprehensive work therapy program through the vocational 
rehabilitation program.  The veteran has mentioned that he 
received vocational rehabilitation training and counseling.  
These records, including any psychological and vocational 
rehabilitation counseling material, have not been obtained 
and reviewed for relevant evidence with regard to the present 
claim.  Such records need to be obtained, reviewed, and 
incorporated with the claims file.  

In addition, the veteran requested a review of his service 
administrative file to determine whether there were any 
records showing that he exhibited symptoms of an acquired 
psychiatric disorder during service.  Under the new 
legislation relating to the duty to assist, such records 
should be obtained, reviewed, and incorporated with the 
present file for the present appeal.  

The RO has reviewed the various medical reports, weighed such 
evidence, and made determinations relating to the questions 
of direct service connection and secondary service connection 
for an acquired psychiatric disorder.  However, the various 
VA examiners have not provided any opinion concerning whether 
the veteran's acquired psychiatric disorder could be 
etiologically related to his seizure disorder.  38 C.F.R. 
§ 4.122(b) notes that a chronic mental disorder is not 
uncommon as an interseizure manifestation of psychomotor 
epilepsy and may include psychiatric disturbances of 
different types.  

Further, the RO has not reviewed the evidence of record in 
relation to the holding of Allen v. Brown, supra.  In this 
regard, the VA examiner in February 1999 stated that the 
veteran's acquired psychiatric disorder was exacerbated by 
the Bell's palsy.  The RO must analyze the issue of service 
connection for an acquired psychiatric disorder under all 
theories proposed by the veteran or suggested by the evidence 
of record.

Finally, it is noted that the evidence recently submitted to 
the Board and received in November 2000 reached the Board 
more than one year after notice was sent to the veteran that 
his case was being certified to the Board for appellate 
consideration.  Since the Board is remanding this case, the 
correspondence received in November 2000 is referred to the 
RO for its initial consideration. 38 C.F.R. § 20.1304. 

In view of the above, the case is hereby REMANDED to the RO 
for the following actions:

1.  The RO should obtain and review the 
veteran's vocational rehabilitation 
records, including any psychological and 
vocational rehabilitation counseling 
material, and such records should be 
incorporated with the present file for 
appellate consideration.

2.  The RO should obtain and review the 
veteran's service administrative file, 
and incorporate these records with the 
present claims for appellate 
consideration.  

3.  The RO should obtain determine where, 
and by whom, the veteran receives medical 
attention for his seizure disorder.  The 
medical records relating to his treatment 
for that condition and the records 
pertinent to the veteran's claim for 
Social Security benefits, and the 
decision concerning his entitlement to 
such benefits should be obtained.

4.  The RO should make arrangements for 
special neurologic and psychiatric 
examinations of the veteran.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
examiners should review all of the 
veteran's records.  The claims folders 
should be made available to the examiners 
prior to and during their examinations.  
The examiners should be requested to 
provide an opinion concerning whether any 
present acquired psychiatric disability 
is etiologically related to the veteran's 
seizure disorder or to residuals of the 
Bell's palsy.  The examiners should be 
requested to provide an opinion 
concerning whether any present acquired 
psychiatric disability is aggravated by 
the service-connected residuals of Bell's 
palsy, and the degree of disability (but 
only that degree) over and above the 
degree of disability existing prior to 
aggravation.  Allen v. Brown, supra.

5.  After such development has occurred, 
the RO should again review the veteran's 
claim for service connection for an 
acquired psychiatric disorder under all 
pertinent laws, regulations, and Court 
decisions. 

If the veteran's claim is again denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


